Filed 11/18/20 P. v. Delgadillo CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                             B304441
                                                                         (Los Angeles County
           Plaintiff and Respondent,                                      Super. Ct. No. BA436900)

           v.

 JOSE DELGADILLO,

           Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles
County, Katherine Mader, Judge. Dismissed.
         Nancy J. King, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     Defendant Jose Delgadillo appeals from the trial court’s denial of
his petition for resentencing under Penal Code section 1170.95. The
petition was denied following a hearing and briefing by the parties. The
court found that there were no “grounds whatsoever for re-sentencing of
[defendant]. . . . [D]efendant was the actual and only killer.” (See
People v. Delgadillo (July 17, 2018, B281230) [nonpub. opn.] [defendant
convicted of second degree murder after driving his car under the
influence of alcohol and colliding into a car, killing one of the
passengers]; People v. Roldan (2020) __ Cal.App.5th __, __ [2020 WL
6375578] [petitioners convicted of second degree murder under actual
implied malice are not entitled to relief as a matter of law under Penal
Code section 1170.95].)
     Defendant’s appointed counsel found no arguable issues and filed
a brief under People v. Wende (1979) 25 Cal. 3d 436 (Wende), asking this
court to independently review the record. On July 6, 2020, we directed
counsel to send the record and a copy of the opening brief to defendant.
Both his counsel and this court informed defendant that counsel had
been unable to find any arguable issues. Defendant was invited to
submit a supplemental brief or letter within 30 days raising any
contentions he wished this court to consider. He did not do so.
     As recently explained in People v. Cole (2020) 52 Cal. App. 5th 1023
(review granted, Oct. 14, 2020, No. S264278) (Cole), the procedures set
forth in Wende are not constitutionally compelled if a criminal
defendant’s appeal is not his or her initial appeal of right. (Id. at
p. 1038.) We adopt the analysis in Cole, and apply the procedures



                                      2
described therein for appeals from the denial of postconviction relief.
Accordingly, if a defendant’s counsel files a brief indicating she has been
unable to identify any arguable appellate issues and, after notice, the
defendant does not exercise his or her right to file a supplemental brief,
we presume the order appealed from is correct and dismiss the appeal
as abandoned. (Id. at pp. 1038–1040.) Appellate counsel complied with
her obligations, and defendant was advised of his right to file a
supplemental brief. Because he did not do so, we dismiss the appeal as
abandoned in accordance with the procedures articulated in Cole.


                             DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, Acting P. J.
     We concur:




     COLLINS, J.




     CURREY J.




                                    3